Citation Nr: 1009846	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a duodenal ulcer.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active service from July 1954 to April 1958.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2003 and April 2007, the Board remanded the 
Veteran's case to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for further development.

The issue of entitlement to special monthly compensation 
(SMC) based on the need for regular aid and attendance or 
being housebound has been raised by the record (in the 
Veteran's signed statement of December 17, 2009), but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

As noted above, in April 2007, this case was remanded to the 
RO/AMC for further development.  A review of the evidence in 
this case reveals that the RO did not comply with the Board's 
April 2007 remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where the remand orders of the Board are not 
complied with, the Board commits error as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated).

While some of the ordered development was accomplished, there 
is no evidence that the Veteran's claim for service 
connection for dyspepsia and gastroesophageal reflux disease 
as secondary to his service-connected duodenal ulcer was 
adjudicated and he and his representative notified of the 
determination and his appellate rights (see April 2007 BVA 
Remand, at page 4).  Rather, an April 2009 VA examination 
report and a July 2009 deferred rating determination address 
the claimed disorders, but there is no indication that the 
claim was ever adjudicated by the RO as directed by the 
Board.  Stegall.  

Furthermore, the Veteran was not scheduled for a hearing 
before a Veterans Law Judge at the RO, either in-person or 
via video-conference, depending upon his preference as 
directed (see April 2007 Board Remand, at page 6).  Rather, 
the record shows that the November 2009 Supplemental 
Statement of the Case  addresses the two increased rating 
issues on appeal and is not referable to any communication to 
the Veteran regarding the scheduling of a hearing or separate 
adjudication of the service connection issue.  Hence, further 
development is required.

Finally, in December 2009, in support of his claims, the 
Veteran submitted additional medical evidence in the form of 
VA medical records, dated from May 2009 to December 2009 (his 
representative waived initial AOJ review of the new evidence 
in a February 2010 written statement).  In the written 
statement accompanying these records, the Veteran said that 
he was losing blood through his stomach and was scheduled for 
another physical examination on December 30, 2009.  These 
more current VA records should be obtained.

The Board sincerely regrets the further delay in adjudication 
of the Veteran's case.  However, due process and fairness 
demand that the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO/AMC shall Obtain all medical 
records regarding the Veteran's 
treatment at the Dallas VA medical 
center, dated from December 30, 2009 to 
the present.  If any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

2.	The RO/AMC shall adjudicate the 
Veteran's claim for entitlement to 
service connection for dyspepsia and 
gastroesophageal reflux disease as 
secondary to his service-connected 
duodenal ulcer.  He and his 
representative should be notified of 
this decision and of the Veteran's 
appellate rights.  The Veteran and his 
representative are again notified that 
the Board does not have jurisdiction to 
review an issue unless VA receives a 
timely notice of disagreement and 
substantive appeal.  See 38 C.F.R. 
§ 7105(a) (West 2002).

3.	The RO shall readjudicate the Veteran's 
claims for increased ratings for his 
service-connected duodenal ulcer and 
bilateral pes planus disabilities with 
consideration of any additional 
information obtained as a result of 
this remand.  If the claims remain 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
and afforded a reasonable period of 
time within with which to respond.

4.	The RO/AMC shall schedule the Veteran 
for a hearing before a Veterans Law 
Judge at the RO, either in person or 
via video-conference, depending on his 
stated preference.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


